                                      1   ROGER M. MANSUKHANI (SBN: 164463)                         SEE SIGNATURE PAGE FOR
                                          rmansukhani@grsm.com                                      ADDITIONAL PARTIES
                                      2   JOAN C. WOODARD (SBN: 129710)                             REPRESENTED.
                                          jwoodard@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          3 Parkcenter Drive, Suite 200
                                      4   Sacramento, CA 95825
                                          Telephone: (916) 565-2900
                                      5   Facsimile: (916) 920-4402

                                      6   Attorneys for Defendants
                                          ASSEMBLERS, INC. and ASSEMBLERS FOOD PACKAGING LLC
                                      7

                                      8                            IN THE UNITED STATES DISTRICT COURT
                                      9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     10

                                     11   AUTHENTIC ALASKA, LLC (dba) DEAR  )                   CASE NO. 3:17-cv-05675-RS
Gordon Rees Scully Mansukhani, LLP




                                          NORTH,                            )
   3 Parkcenter Drive, Suite 200




                                     12                                     )
      Sacramento, CA 95825




                                                      Plaintiff,            )                   STIPULATION TO CONTINUE TRIAL
                                     13                                     )                   AND PRETRIAL CONFERENCE
                                               vs.                          )                   DATES AND PRETRIAL SCHEDULE
                                     14                                     )                   [PROPOSED] ORDER
                                          ASSEMBLERS, INC., ASSEMBLERS FOOD )
                                     15   PACKAGING LLC, and DOES 1-20,     )
                                                                            )                   Complaint Filed: October 2, 2017
                                     16               Defendants.           )
                                                                            )
                                     17

                                     18          This Stipulation to continue the trial and pretrial conference dates, and to amend the
                                     19   pretrial schedule in accordance with the new trial date, is submitted by all parties in this action,
                                     20   through their respective counsel, including: Plaintiff Authentic Alaska, LLC (“Plaintiff”);
                                     21   Defendants Assemblers, Inc. and Assemblers Food Packaging LLC (“Defendants”), and Third-
                                     22   Party Defendant, Jensen’s Old Fashioned Smokehouse, Inc. (“Third-Party Defendant”). Pursuant
                                     23   to this Stipulation, and for good cause shown, the parties jointly request the Court to continue the
                                     24   trial and pretrial conference dates and pretrial deadlines.
                                     25                                           I.      RECITALS
                                     26          On August 24, 2018, the parties engaged in mediation in an effort to attempt to resolve
                                     27   this matter to avoid the expense of additional discovery after an initial exchange of documents.
                                     28                                                   -1-
                                                  Stipulation to Continue Trial and Pretrial Conference Dates and Pretrial Schedule;
                                                                                  [Proposed Order]
                                                                             Case No. 3:17-cv-05675-RS
                                      1   The mediation took place approximately six weeks after Third-Party Defendant answered

                                      2   Defendant’s Third-Party Complaint. The mediation was unsuccessful, and the parties are

                                      3   engaged in the next wave of discovery including depositions.

                                      4           The current trial date is March 25, 2019, with a discovery cut-off date of December 1,

                                      5   2018, for non-expert discovery, and disclosure of experts due on November 4, 2018, and

                                      6   discovery cut-off for completion of expert discovery on December 16, 2018. Non-expert and

                                      7   expert discovery likely will take place in multiple states (California, Illinois, Washington and

                                      8   Alaska). The parties and counsel will be unable to complete discovery within the above

                                      9   deadlines given Third-Party Defendant’s recent entry into this matter, the mediation, and various

                                     10   scheduling conflicts.

                                     11           This is the parties’ first request for a trial continuance. The parties consulted with the
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12   court clerk who advised that July 8, 2019, was the Court’s first date for the continued trial date
      Sacramento, CA 95825




                                     13   available after the original trial date.

                                     14                                              II.   AGREEMENT
                                     15           Therefore, in order to allow the parties to complete discovery and properly prepare for

                                     16   trial, the parties stipulate and agree to vacate the current trial and pretrial conference dates, and

                                     17   propose a new trial date of July 8, 2019, and a new pretrial conference date of June 19, 2019,

                                     18   with pretrial deadlines to be adjusted in accordance with the new trial date. The following table

                                     19   shows the existing dates and deadlines and the new proposed dates and deadlines.

                                     20

                                     21     Current Dates and Deadlines                        Proposed New Dates and Deadlines
                                     22     December 1, 2018: All non-expert                March 15, 2019
                                     23     discovery shall be completed by the parties.
                                            Discovery shall be limited as follows: (a) ten
                                     24     (10) non-expert deposition per party;
                                            (b) twenty-five (25) interrogatories per party,
                                     25     including all discrete subparts; (c) a
                                            reasonable number of requests for production
                                     26     of documents or for inspection per party; and
                                            (d) a reasonable number of requests for
                                     27     admission per party.
                                     28                                                   -2-
                                                  Stipulation to Continue Trial and Pretrial Conference Dates and Pretrial Schedule;
                                                                                  [Proposed Order]
                                                                             Case No. 3:17-cv-05675-RS
                                      1
                                           Current Dates and Deadlines                      Proposed New Dates and Deadlines
                                      2

                                      3    November 4, 2018: Parties to designate           February 14, 2019
                                      4    expert witnesses in accordance with Federal
                                           Rule of Civil Procedure 26(a)(2).
                                      5

                                      6    December 16, 2018: All discovery of expert March 25, 2019
                                           witnesses pursuant to Federal Rule of Civil
                                      7    Procedure 26(b)(4) shall be completed.
                                      8
                                           No later than January 24, 2019, all              May 9, 2019
                                      9
                                           dispositive and pretrial motion must be filed
                                     10    and served pursuant to Civil Local Rule 7.
                                           Each party is limited to one motion for
                                     11    summary judgment absent leave of Court.
Gordon Rees Scully Mansukhani, LLP
   3 Parkcenter Drive, Suite 200




                                     12
                                                                                            June 19, 2019
      Sacramento, CA 95825




                                           March 6, 2019 at 10:00 a.m. – Final Pretrial
                                     13    Conference., in Courtroom 3, 17th Floor,
                                     14    United States Courthouse, 450 Golden Gate
                                           Avenue San Francisco, California. Each
                                     15    party or local counsel who will trial the case
                                           shall attend personally.
                                     16

                                     17    March 25, 2019, at 9:00 a.m. in                  July 8, 2019
                                           Courtroom 3, 17th Floor, United States
                                     18    Courthouse, 450 Golden Gate Avenue
                                     19    San Francisco, California

                                     20
                                          ///
                                     21
                                          ///
                                     22
                                          ///
                                     23
                                          ///
                                     24
                                          ///
                                     25
                                          ///
                                     26
                                          ///
                                     27
                                     28                                                 -3-
                                                Stipulation to Continue Trial and Pretrial Conference Dates and Pretrial Schedule;
                                                                                [Proposed Order]
                                                                           Case No. 3:17-cv-05675-RS
                                        1                                           Respectfully submitted,

                                        2   Dated: October 31, 2018                 KELLER AND HECKMAN, LLP

                                        3                                                 /s/ Christopher Van Gundy
                                                                                    By:____________________________________________
                                        4                                              Christopher Van Gundy (SBN 152359)
                                                                                       Three Embarcadero Center, Suite 1420
                                        5                                              San Francisco, CA 94111
                                                                                       Telephone: (415) 948-2831
                                        6                                              Attorneys for Plaintiff
                                                                                       AUTHENTIC ALASKA, LLC (dba) DEAR NORTH
                                        7

                                        8   Dated: October 31, 2018                 GORDON REES SCULLY MANSUKHANI, LLP

                                        9                                              /s/ Joan C. Woodard
                                                                                    By:____________________________________________
                                       10                                              Joan C. Woodard (SBN: 129710)
                                                                                       Attorneys for Defendants
                                       11                                              ASSEMBLERS, INC. and ASSEMBLERS FOOD
  Gordon Rees Scully Mansukhani, LLP




                                                                                       PACKAGING LLC
     3 Parkcenter Drive, Suite 200




                                       12
        Sacramento, CA 95825




                                       13   Dated: October 31, 2018                 LECLAIR RYAN, LLP

                                       14                                                 /s/ William A. Bogdan
                                                                                    By:____________________________________________
                                       15                                              William A. Bogdan (SBN 124321)
                                                                                       44 Montgomery Street, Suite 3100
                                       16                                              San Francisco, CA 94104
                                                                                       Telephone: (415) 391-7111
                                       17                                              Attorneys for Third Party Defendant
                                                                                       JENSEN’S OLD FASHIONED SMOKEHOUSE, INC
                                       18

                                       19                                                   ORDER
                                       20           IT IS HEREBY ORDERED that the pretrial conference and trial dates of March 6, 2019,
                                       21   and March 25, 2019, respectively, are vacated, and that the new trial date in this matter is set for
                                       22   July 8, 2019, with a new pretrial conference date of June 19, 2019.
                                       23           IT IS FURTHER ORDERED that the parties shall meet all proposed discovery and
                                       24   pretrial deadlines as set forth in the parties’ stipulation.
                                       25

                                       26   Dated: 11/5/18                          ____________________________________________
                                                                                    HON. RICHARD SEEBORG
                                       27                                           United States District Court Judge
                                       28                                                   -4-
1145212/40980060v.1
                                                    Stipulation to Continue Trial and Pretrial Conference Dates and Pretrial Schedule;
                                                                                    [Proposed Order]
                                                                               Case No. 3:17-cv-05675-RS
